NOT FOR PUBLICATION                           FILED
                                                                          NOV 2 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIO COOPER,                                   No. 19-17572

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00284-JAO-RT

 v.
                                                MEMORANDUM*
STATE OF HAWAII DEPARTMENT OF
TAXATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                      Jill Otake, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Mario Cooper appeals pro se from the district court’s judgment enforcing the

terms of a settlement agreement in his employment action alleging federal and

state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion the district court’s enforcement of a settlement agreement, Doi


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir. 2002), and for clear error the

district court’s findings of fact, Maynard v. City of San Jose, 37 F.3d 1396, 1401

(9th Cir. 1994). We affirm.

      The district court did not abuse its discretion in enforcing the settlement

agreement between Cooper and defendants because Cooper acknowledged in open

court that he understood and agreed to the material terms of the agreement. See

Golden v. Cal. Emergency Physicians Med. Grp., 782 F.3d 1083, 1089 (9th Cir.

2015) (construction and enforcement of a settlement agreement is governed by

local law of contract interpretation); Amantiad v. Odum, 977 P.2d 160, 169 (Haw.

1999) (settlement precludes future litigation for parties to the agreement); Miller v.

Manuel, 828 P.2d 286, 291 (Haw. App. 1991) (settlement agreement cannot be set

aside except for bad faith or fraud); see also Doi, 276 F.3d at 1137-39 (the material

facts concerning the existence or terms of a settlement agreement are not in dispute

where they were clearly outlined and agreed to in open court).

      We do not consider Cooper’s contentions concerning the district court’s

order partially granting defendants’ motion for summary judgment because the

settlement agreement disposes of all of Cooper’s claims against defendants in this

action. See Jones v. McDaniel, 717 F.3d 1062, 1068-69 (9th Cir. 2013) (order

granting partial summary judgment was not appealable as part of final judgment

entered after remaining claims settled).



                                           2                                   19-17572
      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Cooper’s contention that the district

court improperly relied on federal case law, and as meritless Cooper’s contention

that the magistrate judge improperly denied his request to appear telephonically for

the settlement conference.

      Cooper’s request for judicial notice, set forth in his reply brief, is denied.

      AFFIRMED.




                                           3                                     19-17572